Citation Nr: 0026568	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for fibromyositis of the lumbar spine.

2.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This appeal arises from a rating decision of September 1997 
from the San Juan, Puerto Rico, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In July 1999, the case was remanded to the 
RO for additional evidentiary development.  It has been 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Lumbosacral strain, degenerative disc disease, and 
polyradiculopathy are the result of an intercurrent injury 
and are thus not service connected.  The symptoms of these 
disorders cannot be considered in establishing the service 
connected evaluation for fibromyositis.  

3.  The overall limitation of motion of the lumbar spine is 
moderate, including functional impairment due to pain on use 
or during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and no 
more, for fibromyositis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5021, 5292, 5293, 5295 (1999).

2.  There is no basis in the law for entitlement to a 10 
percent disability rating based on multiple noncompensable 
disabilities.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A May 1968 clinical record notes an assessment of low back 
pain.  

An April 1970 Department of Veterans Affairs (VA) orthopedic 
examination report shows a diagnosis of mild lumbar 
fibromyositis.

A rating decision in May 1970 granted service connection for 
"fibromyositis, lumbar spine, chronic" and assigned a 
noncompensable disability rating.  

A May 1975 VA orthopedic examination report shows an 
impression of no clinical or radiological evidence of 
musculoskeletal disease.

A January 1996 first examination medical report notes a 
history of accident or work related illness.  The veteran 
complained of pain in the lower back.  A January 1996 private 
medical record notes a diagnosis of lumbosacral strain.  A 
January 1996 private x-ray report notes the lumbar spine was 
well aligned and the study was negative.

A February 1996 report of a private magnetic resonance 
imaging of the lumbar spine notes an impression of 
degenerative disc disease and bulging annuli L4-5 and L5-S1 
levels.  A February 1996 physical and rehabilitation medical 
record notes a diagnosis of lumbosacral strain. 

A March 18, 1996, private clinical record notes there was 
lumbar tenderness with no muscle spasm.  The diagnosis 
included lumbar degenerative changes.  A March 4, 1996, 
physical therapy record notes the veteran indicated he 
injured his back at work.  There were moderate spasms in the 
lumbosacral area with pain upon palpation.  A March 15, 1996, 
physical therapy record notes slight spasms in the 
lumbosacral area with discomfort upon palpation.

Private clinical record entries, dated in April 1996, show 
lumbosacral tenderness with no muscle spasm.  The diagnosis 
was lumbosacral strain.

A May 1997 private medical record notes there were severe 
lumbosacral spasms.

The report of an August 1997 VA spine examination notes there 
were no postural abnormalities or fixed deformities of the 
back.  There was evidence of severe lumbosacral paravertebral 
muscle spasm.  Range of motion of the lumbar spine was 
forward flexion to 30 degrees, backward extension to 10 
degrees, and lateral flexion to 15 degrees bilaterally.  
There was exquisite pain objectively on all movements of the 
lumbar spine.  There was no muscle atrophy and the veteran 
had a normal gait cycle.  The report shows mild weakness of 
both ankle dorsiflexor muscles and extensor hallucis longus 
muscles with muscle strength graded as 4/5.  There was 
diminished left knee jerk and diminished right ankle jerk.  
There was also diminished pinprick and smooth sensation on 
the left L4 dermatome and the right S1 dermatome of the legs 
and feet.  The diagnoses were fibromyositis of the lumbar 
spine; and clinical left L4, bilateral L5, and right S1 
lumbar polyradiculopathy.  

The report of a VA spine examination, dated in October 1999, 
notes the veteran complained of low back pain with occasional 
radiation to the mid back associated with numbness in the 
right thigh.  The report notes the veteran was unemployed, 
could not drive a car, had painful intercourse, and could not 
walk a lot.  The veteran indicated he injured his back in 
1996 while working as a TV cameraman.  Range of motion of the 
lumbar spine was forward flexion to 20 degrees, backward 
extension to 20 degrees, lateral flexion to 30 degrees, and 
rotation to 35 degrees.  There was painful motion at the last 
degree of range of motion and there was mild objective 
evidence of painful motion on all movements of the lumbar 
spine.  There were moderate lumbar paravertebral muscle 
spasms on palpation and mild tenderness to palpation of the 
lumbar paravertebral muscles.  The report shows mild weakness 
of ankle dorsiflexor muscles and extensor hallucis longus 
muscles with strength graded at 4/5.  The gait cycle was 
normal.  The report indicates there was muscle atrophy of the 
left thigh, diminished ankle jerks, and knee jerks were 
symmetrical.  The diagnoses were fibromyositis of the lumbar 
spine; clinical left L4, bilateral L5, and right S1 lumbar 
radiculopathy; and L3-4 and L4-5 bulging discs with L5-S1 
herniated nucleus pulposus by computerized tomography.  The 
examiner noted that the service medical records and the 
claims file had been reviewed.  The examiner indicated that 
the preponderance of the evidence showed a non-disabling 
service connected condition of the lumbar spine prior to a 
work related injury in 1996.  The examiner also indicated it 
was impossible to identify all symptoms attributable to the 
service connected lumbar fibromyositis versus the more 
serious nonservice connected discogenic disease because the 
nonservice connected condition was overshadowing the service 
connected condition.  Additionally, the examiner commented 
that normal range of motion was forward flexion to 95 
degrees, backward extension and rotation 35 degrees, and 
lateral flexion to 40 degrees.  The examiner noted that it 
could not be determined whether the loss of motion, excess 
fatigability, incoordination, and pain on motion and use 
could be attributed to the service connected disability or 
the non-service connected condition.  Furthermore, the 
examiner commented that it was impossible to distinguish the 
loss of motion, symptomatology, or functional loss due to the 
service connected condition from the overshadowing nonservice 
connected discogenic disease.  

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
his service connected lumbar spine disability is more severe 
than currently evaluated, and he has thus stated a well-
grounded claim.

The veteran has been accorded VA examinations.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14 
(1999).

The veteran is service connected for fibromyositis.  The 
record indicates that in 1996, the veteran injured his back 
at work.  He now has diagnoses in addition to fibromyositis 
which include lumbosacral strain, degenerative disc disease, 
and polyradiculopathy.  There is no evidence that these 
conditions were caused or aggravated in any way by the 
fibromyositis.  Additionally, the October 1999 VA examination 
report indicates that based on a review of the claims file, 
the veteran had a nondisabling service connected condition of 
the lumbar spine which became overshadowed by discogenic 
disease and lumbar radiculopathy.  Therefore, the lumbosacral 
strain, degenerative disc disease, and polyradiculopathy are 
the result of an intercurrent injury and are thus not service 
connected.  The symptoms of these disorders cannot be 
considered in establishing the service connected evaluation 
for fibromyositis.  The rating criteria of Diagnostic Code 
5293 for intervertebral disc syndrome consider recurring 
attacks and symptoms compatible with neuropathy including 
pain, muscle spasm, diminished reflexes.  The rating criteria 
of Diagnostic Code 5295 for lumbosacral strain consider 
symptoms including listing of the whole spine, marked 
limitation of forward bending, loss of lateral motion, 
abnormal mobility on forced motion, and muscle spasm on 
forward bending.  However, since the veteran is not service 
connected for discogenic disease (intervertebral disc 
syndrome) and lumbosacral strain, those symptoms shown in 
Diagnostic Codes 5293 and 5295 attributable to these 
disorders cannot be considered in arriving at the service 
connected evaluation.  Therefore, symptoms listed in the 
rating criteria of Diagnostic Codes 5293 and 5295 cannot be 
considered in assessing the veteran's service connected 
disability.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5293, 
5295 (1999).

Where a disability is not listed in the Schedule, it will be 
rated under criteria where the functions affected, the 
anatomical localization, and symptomatology are analogous.  
38 C.F.R. § 4.20 (1999).

Fibromyositis [inflammation of fibromuscular tissue, 
Dorland's Illustrated Medical Dictionary 628 (28th ed. 1994)] 
is not listed in the Schedule.  The Schedule does provide 
rating criteria for myositis [inflammation of a voluntary 
muscle, Dorland's Illustrated Medical Dictionary 1095 (28th 
ed. 1994)] in Diagnostic Code 5021.  Since fibromyositis and 
myositis involve inflammation of muscle tissue, the 
symptomatology and function affected are analogous.  
Accordingly, the veteran's service connected disorder will be 
rated under the rating criteria for myositis.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5021 (1999).

The criteria of Diagnostic Code 5021 for myositis provide 
that the disability will be rated under the criteria of 
Diagnostic Code 5003 for degenerative arthritis.  The 
criteria of Diagnostic Code 5003 provide that disability due 
to arthritis is rated based on limitation of motion of the 
joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5021 (1999).

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Pain 
on motion and use is productive of functional impairment.  
38 C.F.R. §§ 4.40, 4.45 (1999).

As noted, the veteran had an intercurrent work injury in 
1996.  The October 1999 VA examination report indicates the 
symptoms from the nonservice connected 1996 injury were more 
serious and overshadowed the service connected fibromyositis.  
However, the report also indicates that it was impossible to 
distinguish those symptoms of the service connected 
fibromyositis from those of the nonservice connected 
condition.  Since it is impossible to distinguish the 
symptoms of the nonservice connected condition from the 
service connected condition and the veteran's service 
connected fibromyositis is rated based on limitation of 
motion, there is doubt as to cause of the limitation of 
motion symptoms of the lumbar spine.  This doubt is resolved 
in the veteran's favor.  Accordingly, the service-connected 
disability will be rated based on limitation of motion of the 
lumbar spine.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

Slight, moderate, and severe limitation of motion are not 
defined in the Schedule.  The August 1997 VA examination 
report shows flexion of 30 degrees, extension of 10 degrees, 
and lateral flexion of 15 degrees.  When compared with the 
normal lumbar spine motion values shown in the October 1999 
VA examination report, flexion and extension were 
approximately one third of normal range of motion, and 
lateral flexion was approximately one half of the normal 
motion.  Therefore, the overall limitation of motion shown 
approximates moderate limitation of motion.  The October 1999 
VA examination report shows flexion to 20 degrees, extension 
to 20 degrees, lateral flexion to 30 degrees, and rotation to 
35 degrees.  Flexion was slightly more restricted than it was 
in 1997.  However, extension was more than half of the 
normal, lateral flexion was just 10 degrees short of normal, 
and rotation was normal.  Therefore, the overall limitation 
of motion of the lumbar spine approximates slight to moderate 
limitation of motion.  Since the motion shown in the August 
1997 VA examination report represented moderate limitation of 
motion and the October 1999 VA examination report shows 
limitation of motion that is slight to moderate, the overall 
limitation of motion shown is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

Since the veteran's back disorder is evaluated under criteria 
that include limitation of motion, consideration must be 
given to whether any additional functional limitation (i.e., 
any additional limitation of motion) is likely to occur with 
pain on use or during flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The August 1997 VA examination report indicates there was 
exquisite pain on all movements of the lumbar spine.  This 
examination report, particularly when considered with the 
October 1999 examination report, shows what additional 
functional limitation is likely to occur with pain on use or 
during flare-ups.  In August 1997, the veteran's movements 
were accomplished with exquisite pain on all lumbar spine 
motions, and he had severe paravertebral muscle spasm.  In 
October 1999, there was mild pain at the last degree of 
motion.  The veteran's range of motion, except for flexion, 
was only slightly more limited in August 1997, when his 
movements of the lumbar spine were exquisitely painful, than 
it was in October 1999, when movements were accomplished with 
mild pain and moderate muscle spasm.  Accordingly, it is 
clear that the veteran's range of lumbar motion is slightly 
more limited by pain during flare-ups.  This minimal 
additional impairment due to pain does not constitute 
sufficient additional disability to warrant greater 
disability than is appropriate for moderate limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Based on the above, the evidence shows moderate limitation of 
motion of the lumbar spine even considering additional 
limitation due to pain.  Moderate limitation of motion is a 
20 percent disability.  Accordingly, the evidence supports a 
20 percent disability rating for fibromyositis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021, 5292, 
5293, 5295 (1999)


Entitlement to a 10 percent disability rating based
on multiple noncompensable disabilities

The issue of entitlement to a 10 percent disability rating 
based on multiple noncompensable disabilities is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the claim.  The use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive.  Therefore, in a case such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

Where a veteran is suffering from two or more separate 
service-connected disabilities that interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Schedule, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).

For consideration of a 10 percent disability rating under the 
provision of 38 C.F.R. § 3.324 (1999), the veteran must have 
multiple noncompensable disabilities.  However, as noted 
above, a 20 percent disability rating is now warranted for 
the veteran's service connected lumbar spine fibromyositis.  
Therefore, the veteran now has a compensable disability 
rating.  Since a 10 percent rating due to multiple 
noncompensable disabilities cannot be combined with a 
compensable rating, there is now no basis in the law for 
entitlement to the benefit sought.  38 C.F.R. § 3.324 (1999).

Since there is no basis in the law for entitlement to a 10 
percent disability rating based on multiple noncompensable 
disabilities, the appeal is denied.  38 C.F.R. § 3.324 
(1999).



ORDER

A 20 percent disability rating for fibromyositis of the 
lumbar spine is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

The appeal for entitlement to a 10 percent disability rating 
based on multiple noncompensable disabilities is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

